--------------------------------------------------------------------------------


Exhibit 10.24

EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of the 21st day of September, 2006, by and among AB&T
National Bank (the “Bank”), a national bank; COMMUNITY CAPITAL BANCSHARES, INC.,
a bank holding company incorporated under the laws of the State of Georgia (the
“Company”) (collectively, the Bank and the Company are referred to hereafter as
the “Employer”), and KEITH G. BECKHAM, a resident of the State of Alabama (the
“Employee”).


RECITALS:


WHEREAS, the Employer desires to employ the Employee as President and Chief
Executive Officer of the Bank; and


WHEREAS, the Employee desires to accept employment as President and Chief
Executive Officer of the Bank;


NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:
 
1.    Definitions. Whenever used in this Agreement, the following terms and
their variant forms shall have the meaning set forth below:

 
1.1    “Affiliate” shall mean any business entity which controls the Company, is
controlled by or is under common control with the Company.


1.2    “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.


1.3    “Area” shall mean the geographic area within the boundaries of Houston
and Lee Counties, Alabama. It is the express intent of the Parties that the Area
as defined herein is the area where the Employee performs services on behalf of
the Employer under this Agreement.


1.4    “Business of the Employer” shall mean the business conducted by the
Employer, which is commercial banking.


1.5    “Cause” shall mean:


1.5.1 With respect to termination by the Employer:


(a) A material breach of the terms of this Agreement by the Employee, including,
without limitation, failure by the Employee to perform his duties and
responsibilities in the manner and to the extent required under this Agreement,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employee by the President of
the Company;
 

--------------------------------------------------------------------------------




(b) Conduct by the Employee that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;


(c) The conviction of the Employee of a felony;


(d) Conduct by the Employee that amounts to gross and willful insubordination or
inattention to his duties and responsibilities hereunder; or


(e) The receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Employee or the Employer,
provided that the Board of Directors of either the Company or the Bank
determines in good faith that such action involves acts or omissions by or under
the supervision of the Employee or that termination of the Employee could
materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action.


1.5.2 With respect to termination by the Employee, a material diminution in the
powers, responsibilities or duties of the Employee hereunder or a material
breach of the terms of this Agreement by the Employer, which remains uncured
after the expiration of thirty (30) days following the delivery of written
notice of such breach to the Employer by the Employee.


1.6    “Change in Control” means any one of the following events:


(a) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote fifty percent (50%) or more of any class of voting securities of
either the Bank or the Company, as the case may be, or such other transaction as
may be described under 12 C.F.R. Section 225.41(c)(1) or any successor thereto;


(b) within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of the Company immediately before the beginning
of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of such board of directors; provided that any
director who was not a director as of the Effective Date shall be deemed to be
an Incumbent Director if that director was elected to such board of directors
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors; and provided further
that no director whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of directors
shall be deemed to be an Incumbent Director;
 

--------------------------------------------------------------------------------




(c) the approval by the stockholders of the Company or a reorganization, merger
or consolidation, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities; or


(d) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.


1.7   “Confidentiality” means data and information relating to the business of
the Employer (which does not rise to the status of a Trade Secret) which is or
has been disclosed to the Employee or of which the Employee became aware as a
consequence of or through the Employee’s relationship to the Employer and which
has value to the Employer and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


1.8   “Effective Date” shall mean January 1, 2006.


1.9   “Employer Information” means Confidential Information and Trade Secrets.


1.10        “Initial Term” shall mean that period of time commencing on the
Effective Date and running until the earlier of the close of business on the
last business day immediately preceding the first anniversary of the Effective
Date or any termination of employment of the Employee under this Agreement as
provided for in Section 3.


1.11        “Permanent Disability” shall mean the total inability of the
Employee to perform his duties under this Agreement for the duration of the
short-term disability period under the Employer’s policy then in effect as
certified by a physician chosen by the Employer and reasonably acceptable to the
Employee.


1.12         “Term” shall mean the Initial Term and all subsequent renewal
periods.


1.13        “Trade Secrets” means Employer information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (b)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 

--------------------------------------------------------------------------------


 
2.    Duties.


2.1          Position. The Employee is employed as the President and Chief
Executive Officer of the Bank and, subject to the direction of the President of
the Company, shall perform and discharge well and faithfully the duties which
may be assigned to him from time to time.
 
2.2          Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 2.1 hereof, the
Employee shall: (a) devote substantially all of his time, energy and skill
during regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties; (b) diligently follow and
implement all management policies and decisions communicated to him by the
President or Board of Directors of the Company; and (c) timely prepare and
forward to the President or Board of Directors of the Company all reports and
accounting as may be requested of the Employee.
 
2.3          Permitted Activities. The Employee shall devote his entire business
time, attention and energies to the Business of the Employer and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Employee from (a) investing his personal assets in businesses
which (subject to clause (b) below) are not in competition with the Business of
the Employer and which will not require any services on the part of the Employee
in their operation or affairs and in which his participation is solely that of
an investor, (b) purchasing securities in any corporation whose securities are
regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any business in competition with the Business of the
Employer; and (c) participating in civic and professional affairs and
organizations and conferences, preparing or publishing papers or books or
teaching so long as the Board of Directors of the Company approves of such
activities prior to the Employee’s engaging in them.


3.    Term and Termination.


3.1          Term. The first term of this Agreement begins on the 1st day of
January 2006 and ends on the 31st day of December 2006, and shall be extended
for additional terms of one year each unless cancelled by either party as of the
end of the first term or any additional term upon not less than thirty (30) days
notice prior to the end of any such term. Should the Employer exercise its
option not to renew this Agreement, the Employer’s obligation to the Employee
shall be controlled by Section 3.2 of this Agreement.
 
3.2          Termination. During the Term, the employment of the Employee under
this Agreement may be terminated only as follows:


3.2.1 By the Employer:
 

--------------------------------------------------------------------------------




(a) For Cause, upon written notice to the Employee pursuant to Section 1.5.1
hereof, in which event the Employer shall have no further obligation to the
Employee except for the payment of any amounts earned and unpaid under Section 4
on the effective date of termination;


(b) Without Cause at any time, provided that the Employer shall give the
Employee thirty (30) days’ prior written notice of its intent to terminate, in
which event the Employer shall be required to continue to meet its obligations
to the Employee under Sections 4.1 and 4.2 for a period equal to twelve (12)
months following the effective date of termination and under Section 4.4 to the
extent provided in that Section; or


(c) Upon the Permanent Disability of Employee at any time, provided that the
Employer shall give the Employee thirty (30) days’ prior written notice of its
intent to terminate, in which event the Employer shall be required to continue
to meet its obligations to the Employee under Sections 4.1 and 4.2 for the
period of six (6) months following the effective date of termination


3.2.2 By the Employee:


(a) For Cause, provided that the Employee shall give the Employer sixty (60)
days’ prior written notice of his intent to terminate, in which event the
Employer shall be required to continue to meet its obligations to the Employee
under Section 4.1 and 4.2 for a period equal to twelve (12) months following the
effective date of termination and under Section 4.4 to the extent provided in
that Section;


(b) Without Cause, provided that the Employee shall give the Employer sixty (60)
days’ prior written notice of his intent to terminate, in which event the
Employer shall have no further obligation to Employee except future payment of
any amounts earned and unpaid under Section 4 on the effective date of the
termination; or


(c) Upon the Permanent Disability of the Employee, in which event the Employer
shall be required to continue to meet its obligation to the Employee under
Sections 4.1 and 4.2 for six (6) months following the effective date of
termination.


3.3          If, within twelve (12) months prior to or twenty-four (24) months
following a Change in Control, the Employee terminates his employment for Cause
or the Employer terminates the Employee’s employment without Cause, the Employer
shall be required to pay the Employee in cash a lump sum payment in an amount
equal to 1.5 times the sum of (a) the average of the Employee’s Base Salary paid
over the immediately preceding three (3) calendar years or, if less, over the
Employee’s entire employment history with the Employer and (b) the average of
the annual Incentive Compensation (as defined below) paid over the immediately
preceding three (3) calendar years or, if less, over the Employee’s entire
employment history with the Employer, which shall be paid to the Employee no
later than ninety (90) days following the effective date of termination.
Notwithstanding any other provision of this Agreement to the contrary, if the
aggregate amount provided for in this Agreement and the other payments and
benefits which the Employee has the right to receive from the Employer (the
“Total Amount”) would constitute a “parachute payment,” as defined in Section
280G(b)(2) of the Internal Revenue Code, the Total Amount shall be reduced so
that it does not exceed an amount equal to (i) 2.99 multiplied by (ii) the
Employee’s “base amount” for the “base period,” as such terms are defined under
Section 280G of the Internal Revenue Code. In the event the Total Amount is
reduced by reason of this Section, the Employee shall be entitled to determine
which portion of the Total Amount is to be reduced so that the Total Amount to
be paid to the Employee, as so reduced, satisfies the limitation described in
the immediately preceding sentence. Additionally, Employer shall deliver to
Employee lien-free title to the vehicle which Employee is operating pursuant to
Section 4.5 of this Agreement.
 

--------------------------------------------------------------------------------




3.4          Termination By Agreement. At any time upon mutual, written
agreement of the parties, in which event the Employer shall have no further
obligation to the Employee except for the payment of any amounts earned and
unpaid under Section 4 on the effective date of termination unless otherwise set
forth in the written agreement.


3.5          Termination Due To Death. Notwithstanding anything in this
Agreement to the contrary, the Term shall end automatically upon the Employee’s
death, in which event the Employer shall be requested to continue obligation to
the Employee under Sections 4.1 and 4.2 for six (6) months following the
effective date of termination.


3.6          Effect of Termination. Termination of the employment of the
Employee pursuant to Section 3 shall be without prejudice to any right or claim
which may have previously accrued to either the Employer or the Employee
hereunder and shall not terminate, alter, supersede or otherwise affect the
terms and covenants and the rights and duties prescribed in this Agreement. Upon
termination of the Employee’s employment, the Employer shall have no further
obligation to the Employee or the Employee’s estate, except for payment of any
amounts earned and unpaid under Section 4 on the effective date of termination
and any payments set forth in Sections 3.2.1(b) or (c), Section 3.2.2(a) or (c),
Section 3.3 or Section 3.5, as applicable.


4.    Compensation. The Employee shall receive the following salary and
benefits.


4.1          Base Salary. From the beginning of the initial term of employment,
the Employee shall be compensated at a base rate of $132,000 annually (the “Base
Salary”). The Employee’s Base Salary shall be reviewed by the Board of Directors
of the Company or its designee annually, and shall be adjusted annually
thereafter by such amount, if any, as may be determined by the Board of
Directors or its designee in their sole discretion. Base Salary shall be payable
in accordance with the Employer’s normal payroll practices.


4.2          Incentive Compensation. Within ninety (90) days following the end
of each calendar year of the Employer’s operations, the Employer shall pay the
Employee a cash bonus, if any, based upon satisfying criteria established by the
Board of Directors or President of the Company (in their sole discretion) and
communicated to the Employee in writing no later than April 1 of that calendar
year (the “Incentive Compensation”).
 

--------------------------------------------------------------------------------




4.3          Options. Upon execution of this Employment Agreement, Employee
shall be granted 2000 options for shares of stock in the Company.


4.4          Health Insurance.


(a) The Employee shall be entitled to participate in the health insurance plan
provided by the Employer for its employees. The Employer will pay the full cost
of the premiums under such plan for health insurance coverage for the Employee.


(b) In the event of (i) termination by the Employee For Cause (Section
3.2.2(a)), or (ii) termination by the Employee following a Change of Control
(Section 3.3), the Employer shall reimburse Employee for the cost of premium
payments paid by Employee to continue his then existing heath insurance as
provided by the Employer for a period of six (6) months following the date of
termination of employment.


(c) In the event of termination by the Employer Without Cause (Section 3.2.1(b))
or upon Permanent Disability (Section 3.2.1(c)), the Employer shall reimburse
the Employee for the cost of premium payments paid by Employer to continue his
then existing health insurance as provided by the Employer for a period of
twelve (12) months following the date of termination of employment.


4.5          Automobile. Beginning as of the effective date, the Employer shall
provide Employee with an automobile to be used by the Employee for business and
personal purposes. The make and model of the automobile shall be determined by
the Employer. The Employer will pay expenses associated with the operation,
maintenance, repair and insurance for the automobile.


4.6          Life Insurance. Employer shall pay for term life insurance covering
the life of Employee in an amount not less that two times the Employee’s annual
salary. Employer may obtain this term life insurance through a health insurance
plan or any other method which it chooses, so long as the benefit to be paid to
the beneficiary of the Employee is equal to twice the annual salary.
 
4.7          Business Expenses: Memberships. The Employer specifically agrees to
reimburse the Employee for (a) reasonable business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved from
time to time by the Board of Directors or President of the Company, and (b) the
dues and business related expenditures, including initiation fees, associated
with membership in a single country club and a single civic association both as
selected by the Employee and in professional associations which are commensurate
with his position; provided, however, that the Employee shall, as a condition of
reimbursement, submit verification of the nature and amount of such expenses in
accordance with reimbursement policies from time to time adopted by the Employer
and in sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.
 

--------------------------------------------------------------------------------




4.8          Vacation. On a non-cumulative basis the Employee shall be entitled
to four (4) weeks of vacation in each successive twelve-month period during the
Term, during which his compensation shall be paid in full. Employee will
endeavor to take at least two consecutive weeks each year for vacation, the
other vacation to be taken at the time the Employer determines appropriate,
taking into account the requirements of the Employer.


4.9          Benefits. In addition to the benefits specifically described
herein, the Employee shall be entitled to such benefits as may be available from
time to time for executives of the Employer similarly situated to the Employee.
All such benefits shall be awarded and administered in accordance with the
Employer’s standard policies and practices. Such benefits may include, by way of
example only, profit sharing plans, retirement or investment funds, dental,
health, life and disability insurance benefits and such other benefits as the
Employer deems appropriate. The Employer makes no representation to the Employee
regarding the taxability or non-taxability of any benefits provided under
Section 4.


4.10       Withholding. The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income, FICA and other withholding
requirements.


5.    Employer Information.


5.1          Ownership of Information. All Employer Information received or
developed by the Employee while employed by the Employer will remain the sole
and exclusive property of the Employer.


5.2          Obligation of the Employee. The Employee agrees (a) to hold
Employer Information in strictest confidence, and (b) not to use, duplicate,
reproduce, distribute, disclose or otherwise disseminate Employer Information or
any physical embodiments thereof and may in no event take any action causing or
fail to take any action necessary in order to prevent any Employer Information
from losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Employee is required by law to disclose any
Employer Information, the Employee will not make such disclosure unless (and
then only to the extent that) the Employee has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Company when the Employee becomes aware that such
disclosure has been requested and is required by law. This Section 5 shall
survive for a period of six (6) months following termination of this Agreement
for any reason with respect to Confidential Information, and shall survive
termination of this Agreement for any reason for so long as is permitted by the
then-current Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 - 10-1-767,
with respect to Trade Secrets.


5.3          Delivery upon Request or Termination. Upon request by the Employer,
and in any event upon termination of his employment with the Employer, the
Employee will promptly deliver to the Employer all property belonging to the
Employer, including, without limitation, all Employer Information then in his
possession or control.
 

--------------------------------------------------------------------------------




6.    Non-Competition. The Employee agrees that during his employment by the
Employer hereunder and, in the event of his termination by the Employer for
Cause pursuant to Section 3.2.1(a), by the Employee without Cause pursuant to
Section 3.2.2(b) or by the Employee in connection with a Change in Control
pursuant to Section 3.3, for a period of twelve (12) months thereafter, he will
not (except on behalf of or with the prior written consent of the Employer),
within the Area, either directly or indirectly, on his own behalf or in the
service or on behalf of others, as a principal, partner, officer, director,
manager, supervisor, administrator, consultant, executive employee or in any
other capacity which involves duties and responsibilities similar to those
undertaken for the Employer, or engage in any business which is the same as or
essentially the same as the Business of the Employer.


7.    Non-Solicitation of Customers. The Employee agrees that during his
employment by the Employer hereunder and, in the event of his termination by the
Employer for Cause pursuant to Section 3.2.1(a), by the Employee without Cause
pursuant to Section 3.2.2(b) or by the Employee in connection with a Change in
Control pursuant to Section 3.3, for a period of twelve (12) months thereafter,
he will not (except on behalf of or with the prior written consent of the
Employer), within the Area, on his own behalf or in the service or on behalf of
others, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, directly or by assisting others, any business from any of the
Employer’s customers, including actively sought prospective customers, with whom
the Employee has or had material contact during the last two (2) years of his
employment, for purposes of providing products or services that are competitive
with those provided by the Employer.


8.    Non-Solicitation of Employees. The Employee agrees that during his
employment by the Employer hereunder and, in the event of his termination by the
Employer for Cause pursuant to Section 3.2.1(a), by the Employee without Cause
pursuant to Section 3.2.2(b) or by the Employee in connection with a Change in
Control pursuant to Section 3.3, for a period of twelve (12) months thereafter,
he will not (except on behalf of or with the prior written consent of the
Employer), within the Area, on his own behalf or in the service or on behalf of
others, solicit, recruit or hire away or attempt to solicit, recruit or hire
away, directly or by assisting others, any employee of the Employer or its
Affiliates, whether or not such employee is a full-time employee or a temporary
employee of the Employer or its Affiliates and whether or not such employment is
pursuant to written agreement and whether or not such employment is for a
determined period or is at will.


9.    Remedies. The Employee agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer; and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants. Therefore, the
Employee agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Employer and the Employee agree
that all remedies available to the Employer or the Employee, as applicable,
shall be cumulative.
 

--------------------------------------------------------------------------------




10.    Severability. The parties agree that each of the provisions included in
this Agreement is separate, distinct and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law or public policy, the provision
shall be redrawn to make the provision consistent with and valid and enforceable
under the law or public policy.


11.    No Set-Off by the Employee. The existence of any claim, demand, action or
cause of action by the Employee against the Employer, or any Affiliate or the
Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.


12.    Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:


(i)    If to the Employer, to it at:


Chairman, Board of Directors
Community Capital Bancshares
2815 Meredyth Drive
Albany, GA 31707




(ii)    If to the Employee, to him at:


Keith G. Beckham
                                                                600 E. County
Road # 8
                                                                Ashford, AL
36312


 
13.    Assignment. Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party hereto.


14.    Waiver. A waiver by the Employer of any breach of this Agreement by the
Employee shall not be effective unless in writing, and no waiver shall operate
or be construed as a waiver of the same or another breach on a subsequent
occasion.
 

--------------------------------------------------------------------------------




15.    Arbitration. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in the State Court of Dougherty County or the federal court for the Middle
District of Georgia. The Employer and the Employee agree to share equally the
fees and expenses associated with the arbitration proceedings.


16.    Attorneys’ Fees. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the Employer
shall pay all costs and expenses in connection with such litigation until such
time as a final determination (excluding any appeals) is made with respect to
the litigation. If the Employer prevails in such litigation, the Employer shall
be entitled to receive from the Employee all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Employee in connection with such litigation, and the Employee shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.


17.    Applicable Law. This Agreement shall be construed and enforced under and
in accordance with the laws of the State of Georgia.


18.    Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.


19.    Entire Agreement. This Agreement embodies the entire and final agreement
of the parties on the subject matter stated in the Agreement. No amendment or
modification of this Agreement shall be valid or biding upon the Employer or the
Employee unless made in writing and signed by both parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.


20.    Rights of Third Parties. Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, firm or other entity, other
than the parties hereto and their permitted assigns, any rights or remedies
under or by reason of this Agreement.


21.    Survival. The obligations of the Employee pursuant to Sections 5, 6, 7, 8
and 9 shall survive the termination of the employment of the Employee hereunder
for the period designated under each of those respective sections.


22.    Joint and Several. The obligations of the Bank and the Company to
Employee hereunder shall be joint and several.
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first shown above.


THE BANK:


AB&T NATIONAL BANK


By: /s/ J. C. Sorrells                                                   
Print Name: J.C. Sorrells
Title: Director


THE COMPANY:


                COMMUNITY CAPITAL BANCSHARES, INC.




By: /s/ Charles M. Jones, III                                  
Print Name: Charles M. Jones, III
Title: Chairman 




THE EMPLOYEE:




/s/ Keith G. Beckham                                               
KEITH G. BECKHAM
 